Exhibit 10.15

EMPLOYMENT AGREEMENT

FOR

MARK YEAGER


--------------------------------------------------------------------------------


 

Table of Contents

1.

 

Employment

1

 

 

 

 

2.

 

Employment Period

1

 

 

 

 

3.

 

Services / Place of Employment

3

 

 

 

 

4.

 

Compensation and Benefits

3

 

 

 

 

5.

 

Termination of Employment and Change in Control

6

 

 

 

 

6.

 

Compensation Upon Termination of Employment By the Company for Cause or By
Executive without Good Reason 

9

 

 

 

 

7.

 

Compensation Upon Termination of Employment Upon Death or Disability

9

 

 

 

 

8.

 

Compensation Upon Termination of Employment By the Company Without Cause or By
Executive for Good Reason 

11

 

 

 

 

9.

 

Change in Control

12

 

 

 

 

10.

 

Mitigation / Effect on Employee Benefit Plans and Programs

14

 

 

 

 

11.

 

Confidential Information

14

 

 

 

 

12.

 

Return of Documents

16

 

 

 

 

13.

 

Noncompete

16

 

 

 

 

14.

 

Remedies

17

 

 

 

 

15.

 

Indemnification/Legal Fees

17

 

 

 

 

16.

 

Successors and Assigns

19

 

 

 

 

17.

 

Timing of and No Duplication of Payments

20

 

 

 

 

18.

 

Modification or Waiver

20

 

 

 

 

19.

 

Notices

21

 

 

 

 

20.

 

Governing Law

21

 

 

 

 

21.

 

Severability

22

 

 

 

 

22.

 

Legal Representation

22

 

i


--------------------------------------------------------------------------------




 

 

 

 

 

23.

 

Counterparts

22

 

 

 

 

24.

 

Headings

22

 

 

 

 

25.

 

Entire Agreement

22

 

 

 

 

26.

 

Survival of Agreements

23

 

ii


--------------------------------------------------------------------------------


MARK YEAGER EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of May 9, 2006,
by and between Mark Yeager, an individual residing at 72 Fernwood Road, Summit,
New Jersey 07901 (“Executive”), and Mack-Cali Realty Corporation, a Maryland
corporation with offices at 11 Commerce Drive, Cranford, New Jersey 07016 (the
“Company”).

RECITALS

WHEREAS, the Company has acquired the membership interests in a group of
companies referred to collectively as The Gale Service Companies and a portfolio
of assets referred to collectively as the New Jersey Bellemead Portfolio; and

WHEREAS, the Company desires to employ Executive in the capacity of Executive
Vice President of the Company, and Executive desires to be employed by the
Company in this capacity, pursuant to the terms set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:


1.                                      EMPLOYMENT.

The Company hereby agrees to employ Executive, and Executive hereby agrees to
accept such employment during the period and upon the terms and conditions set
forth in this Agreement.


2.                                      EMPLOYMENT PERIOD.

(a)           Except as otherwise provided in this Agreement to the contrary,
the terms and conditions of this Agreement shall be and remain in effect during
the period of employment (the “Employment Period”) established under this
Paragraph 2. The initial Employment Period


--------------------------------------------------------------------------------




shall be for a term commencing on the Effective Date and ending on the third
(3rd) anniversary of the Effective Date provided, however, that commencing on
the third (3rd) anniversary of the Effective Date and on each day thereafter,
the Employment Period shall be extended automatically for one additional day so
that a constant one (1) year Employment Period shall be in effect unless the
Company or Executive elects not to extend the term of this Agreement by giving
written notice to the other party not less than six (6) months prior to the
designated expiration date, in which case, the term of this Agreement shall
become fixed for the balance of the designated term. Any extension of this
Agreement shall not create an obligation of the Company to issue new awards to
Executive hereunder. The “Effective Date” shall be the “Closing Date” as defined
in Section 2.03 of the Membership Interest Purchase and Contribution Agreement
dated March 7, 2007 by and among Mr. Stanley C. Gale, SCG Holding Corp.,
Mack-Cali Realty Acquisition Corp., and Mack-Cali Realty L.P.

(b)           Notwithstanding anything contained herein to the contrary: 
(i) Executive’s employment with the Company may be terminated by the Company or
Executive during the Employment Period subject to the terms and conditions of
this Agreement; and (ii) nothing in this Agreement shall mandate or prohibit a
continuation of Executive’s employment following the expiration of the
Employment Period upon such terms and conditions as the Board of Directors of
the Company (the “Board”) and Executive may mutually agree.

(c)           If Executive’s employment with the Company is terminated, for
purposes of this Agreement the term “Unexpired Employment Period” shall mean the
period commencing on the date of such termination and ending on the last day of
the Employment Period.

2


--------------------------------------------------------------------------------




3.             Services / Place of Employment.

Services. During the Employment Period, Executive shall hold the position of
Executive Vice President of the Company. Executive shall devote his best efforts
and substantially all of his business time, skill and attention to the business
of the Company and its affiliates (other than absences due to vacation, illness,
disability or approved leave of absence), and shall perform such duties as are
customarily performed by similar executive officers and as may be more
specifically enumerated from time to time by the Chief Executive Officer;
provided, however, that the foregoing is not intended to (a) preclude Executive
from (i) owning and managing personal investments, including real estate
investments, subject to the restrictions set forth in Paragraph 13 hereof or
(ii) engaging in charitable activities and community affairs, or (b) restrict or
otherwise limit Executive from conducting real estate development, acquisition
or management activities with respect to, and/or additional investment in, those
properties described in Schedule A attached hereto (the “Excluded Properties”)
provided that the performance of the activities referred to in clauses (a) and
(b) does not prevent Executive from devoting substantially all of his business
time to the Company.


4.                                      COMPENSATION AND BENEFITS.

(a)           Salary. During the Employment Period, the Company shall pay
Executive a minimum annual base salary in the amount of $370,000 (the “Annual
Base Salary”) payable in accordance with the Company’s regular payroll
practices. Executive’s Annual Base Salary shall be reviewed annually in
accordance with the policy of the Company from time to time and may be subject
to upward adjustment based upon, among other things, Executive’s performance, as
determined in the sole discretion of the Chief Executive Officer. In no event
shall Executive’s Annual Base Salary in effect at a particular time be reduced
without his prior written consent.

3


--------------------------------------------------------------------------------




(b)           Incentive Compensation/Bonuses. In addition, Executive shall be
eligible for incentive compensation payable each year in such amounts as may be
determined by the Option and Executive Compensation Committee of the Board (the
“Compensation Committee”). Executive shall be entitled to receive such bonuses,
restricted share awards and options to purchase shares of common stock, par
value $0.01 per share, of the Company (the “Common Stock”) as the Board or the
Compensation Committee as the case may be shall approve, in its sole discretion,
including, without limitation, options, restricted share awards and bonuses
contingent upon Executive’s performance and the achievement of specified
financial and operating objectives. In addition to the foregoing, Company shall
pay Executive an Initial Year Bonus on or before December 31, 2006, so long as
the Executive’s employment has not been terminated by the Company for Cause or
by Executive without Good Reason on or before such date. For the purposes of the
foregoing, “Initial Year Bonus” shall mean a single cash payment in an amount
equal to $350,000.

(c)           ­Restricted Share Award/Tax Gross-Up Payment. Pursuant to the 2000
Employee Stock Option Plan of Mack-Cali Realty Corporation, which was effective
as of September 11, 2000 (the “SOP”), Executive will be awarded a restricted
share award of ten thousand (10,000) shares of Common Stock (collectively, the
“Restricted Shares”) as of the Effective Date, five thousand (5,000) shares of
which will have a Vesting Date of January 1, 2007 and the remaining five
thousand (5,000) shares of which will have a Vesting Date of January 1, 2008,
subject to the terms of the Restricted Share Award Agreement between Company and
Executive. Upon vesting of each portion of the Restricted Shares, Executive
shall be entitled to receive a tax gross-up payment (the “Tax Gross-Up Payment”)
from the Company with respect to each tax year in which Restricted Shares
granted pursuant to the Restricted Share

4


--------------------------------------------------------------------------------




Awards vest and are distributed to him. Each Tax Gross-Up Payment shall be a
dollar amount equal to forty-three (43%) percent of the fair market value of the
Restricted Shares at time of vesting, exclusive of dividends. In the event
vesting occurs with respect to any Restricted Shares as a result of the
achievement of the required performance goals, such payment shall be made as
soon as practicable after a determination that the performance goals have been
achieved but in no event later than the 90th day of the fiscal year of the
Company immediately following the fiscal year as to which the performance goals
were achieved. In the event vesting occurs for any other reason, including,
without limitation, termination of Executive’s employment by the Company without
Cause or by Executive for Good Reason (but excluding a termination by the
Company for Cause or a voluntary quit without Good Reason by Executive), such
payment shall be made as soon as practicable after the date of vesting but in no
event later than the tenth (10th) business day following such vesting.

(d)           Taxes and Withholding. The Company shall have the right to deduct
and withhold from all compensation all social security and other federal, state
and local taxes and charges which currently are or which hereafter may be
required by law to be so deducted and withheld.

(e)           Additional Benefits. In addition to the compensation specified
above and other benefits provided pursuant to this Paragraph 4, Executive shall
be entitled to the following benefits:


(I)                                     PARTICIPATION IN THE SOP, THE MACK-CALI
REALTY CORPORATION 401(K) SAVINGS AND RETIREMENT PLAN (SUBJECT TO STATUTORY
RULES AND MAXIMUM CONTRIBUTIONS AND NON-DISCRIMINATION REQUIREMENTS APPLICABLE
TO 401(K) PLANS) AND SUCH OTHER BENEFIT PLANS AND PROGRAMS, INCLUDING BUT NOT
LIMITED TO RESTRICTED STOCK, PHANTOM STOCK AND/OR UNIT AWARDS, LOAN PROGRAMS AND
ANY OTHER INCENTIVE COMPENSATION PLANS OR PROGRAMS (WHETHER OR NOT EMPLOYEE
BENEFIT

5


--------------------------------------------------------------------------------





PLANS OR PROGRAMS), AS MAINTAINED BY THE COMPANY FROM TIME TO TIME AND MADE
GENERALLY AVAILABLE TO EXECUTIVES OF THE COMPANY WITH SUCH PARTICIPATION TO BE
CONSISTENT WITH REASONABLE COMPANY GUIDELINES;


(II)                                  PARTICIPATION IN ANY HEALTH INSURANCE,
DISABILITY INSURANCE, PAID VACATION, GROUP LIFE INSURANCE OR OTHER WELFARE
BENEFIT PROGRAM MADE GENERALLY AVAILABLE TO EXECUTIVES OF THE COMPANY; AND


(III)                               REIMBURSEMENT FOR REASONABLE BUSINESS
EXPENSES INCURRED BY EXECUTIVE IN FURTHERANCE OF THE INTERESTS OF THE COMPANY
INCLUDING A MONTHLY ALLOWANCE OF ONE THOUSAND TWO HUNDRED ($1,200) DOLLARS WHICH
IS INTENDED TO COVER THE COST OF LOCAL BUSINESS-RELATED TRAVEL EXPENSES
EXCLUSIVE OF AMOUNTS PAID TO THIRD-PARTIES (E.G. TAXI SERVICE).


5.                                      TERMINATION OF EMPLOYMENT AND CHANGE IN
CONTROL.

(a)           Executive’s employment hereunder may be terminated during the
Employment Period under the following circumstances:


(I)                                     CAUSE. THE COMPANY SHALL HAVE THE RIGHT
TO TERMINATE EXECUTIVE’S EMPLOYMENT FOR CAUSE UPON EXECUTIVE’S: (A) WILLFUL AND
CONTINUED FAILURE TO USE BEST EFFORTS TO SUBSTANTIALLY PERFORM HIS DUTIES
HEREUNDER (OTHER THAN ANY SUCH FAILURE RESULTING FROM EXECUTIVE’S INCAPACITY DUE
TO PHYSICAL OR MENTAL ILLNESS) FOR A PERIOD OF THIRTY (30) DAYS AFTER WRITTEN
DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED BY THE COMPANY SPECIFICALLY
IDENTIFYING THE MANNER IN WHICH THE COMPANY BELIEVES EXECUTIVE HAS NOT
SUBSTANTIALLY PERFORMED HIS DUTIES; (B) WILLFUL MISCONDUCT AND/OR WILLFUL
VIOLATION OF PARAGRAPH 11 HEREOF, WHICH IS MATERIALLY ECONOMICALLY INJURIOUS TO
THE COMPANY, ITS AFFILIATES, OR THE PARTNERSHIP TAKEN AS A WHOLE; (C) THE
WILLFUL VIOLATION OF THE PROVISIONS OF PARAGRAPH 13 HEREOF; OR (D) CONVICTION
OF, OR PLEA OF GUILTY TO A FELONY. FOR PURPOSES OF THIS SUB-PARAGRAPH 5(A), NO
ACT, OR FAILURE TO ACT, ON EXECUTIVE’S PART SHALL BE CONSIDERED “WILLFUL” UNLESS
DONE, OR OMITTED TO BE DONE, BY HIM (I) NOT IN GOOD FAITH AND (II) WITHOUT
REASONABLE BELIEF THAT HIS ACTION OR OMISSION WAS IN FURTHERANCE OF THE
INTERESTS OF THE COMPANY.


(II)                                  DEATH.  EXECUTIVE’S EMPLOYMENT HEREUNDER
SHALL TERMINATE UPON HIS DEATH.


(III)                               DISABILITY. THE COMPANY SHALL HAVE THE RIGHT
TO TERMINATE EXECUTIVE’S EMPLOYMENT DUE TO “DISABILITY” IN THE EVENT THAT THERE

6


--------------------------------------------------------------------------------





IS A DETERMINATION BY THE COMPANY, UPON THE ADVICE OF AN INDEPENDENT QUALIFIED
PHYSICIAN, REASONABLY ACCEPTABLE TO EXECUTIVE, THAT EXECUTIVE HAS BECOME
PHYSICALLY OR MENTALLY INCAPABLE OF PERFORMING HIS DUTIES UNDER THIS AGREEMENT
AND SUCH DISABILITY HAS DISABLED EXECUTIVE FOR A CUMULATIVE PERIOD OF ONE
HUNDRED EIGHTY (180) DAYS WITHIN A TWELVE (12) MONTH PERIOD.


(IV)                              GOOD REASON. EXECUTIVE SHALL HAVE THE RIGHT TO
TERMINATE HIS EMPLOYMENT FOR “GOOD REASON”: (A) UPON THE OCCURRENCE OF ANY
MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY WHICH SHALL INCLUDE BUT NOT BE
LIMITED TO AN ASSIGNMENT TO EXECUTIVE OF DUTIES MATERIALLY AND ADVERSELY
INCONSISTENT WITH EXECUTIVE’S STATUS AS EXECUTIVE VICE PRESIDENT OF THE COMPANY,
OR A MATERIAL ADVERSE ALTERATION IN THE NATURE OF A DIMINUTION IN EXECUTIVE’S
DUTIES AND/OR RESPONSIBILITIES, REPORTING OBLIGATIONS, TITLES OR AUTHORITY;
(B) UPON A REDUCTION IN EXECUTIVE’S ANNUAL BASE SALARY OR A MATERIAL REDUCTION
IN OTHER BENEFITS (EXCEPT FOR BONUSES OR SIMILAR DISCRETIONARY PAYMENTS) AS IN
EFFECT AT THE TIME IN QUESTION, A FAILURE TO PAY SUCH AMOUNTS WHEN DUE OR ANY
OTHER FAILURE BY THE COMPANY TO COMPLY WITH PARAGRAPH 4 HEREOF; OR (C) UPON ANY
PURPORTED TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR CAUSE WHICH IS NOT EFFECTED
PURSUANT TO THE PROCEDURES OF SUB-PARAGRAPH 5(A)(I) (AND FOR PURPOSES OF THIS
AGREEMENT, IN THE EVENT OF SUCH FAILURE TO COMPLY, NO SUCH PURPORTED TERMINATION
SHALL BE EFFECTIVE).


(V)                                 WITHOUT CAUSE. THE COMPANY SHALL HAVE THE
RIGHT TO TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT.


(VI)                              WITHOUT GOOD REASON. THE EXECUTIVE SHALL HAVE
THE RIGHT TO TERMINATE HIS EMPLOYMENT HEREUNDER WITHOUT GOOD REASON SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT.


(VII)                           CHANGE IN CONTROL. FOR PURPOSES OF THIS
AGREEMENT “CHANGE IN CONTROL” SHALL MEAN THAT ANY OF THE FOLLOWING EVENTS HAS
OCCURRED:  (A) ANY “PERSON” OR “GROUP” OF PERSONS, AS SUCH TERMS ARE USED IN
SECTIONS 13 AND 14 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), OTHER THAN ANY EMPLOYEE BENEFIT PLAN SPONSORED BY THE COMPANY,
BECOMES THE “BENEFICIAL OWNER”, AS SUCH TERM IS USED IN SECTION 13 OF THE
EXCHANGE ACT, (IRRESPECTIVE OF ANY VESTING OR WAITING PERIODS) OF (I) COMMON
STOCK OR ANY CLASS OF STOCK CONVERTIBLE INTO COMMON STOCK AND/OR (II) COMMON OP
UNITS OR PREFERRED UNITS OR ANY OTHER CLASS OF UNITS CONVERTIBLE INTO COMMON OP
UNITS, IN AN AMOUNT EQUAL TO TWENTY (20%) PERCENT OR MORE OF THE SUM TOTAL OF
THE COMMON STOCK AND

7


--------------------------------------------------------------------------------





THE COMMON OP UNITS (TREATING ALL CLASSES OF OUTSTANDING STOCK, UNITS OR OTHER
SECURITIES CONVERTIBLE INTO STOCK UNITS AS IF THEY WERE CONVERTED INTO COMMON
STOCK OR COMMON OP UNITS AS THE CASE MAY BE AND THEN TREATING COMMON STOCK AND
COMMON OP UNITS AS IF THEY WERE A SINGLE CLASS) ISSUED AND OUTSTANDING
IMMEDIATELY PRIOR TO SUCH ACQUISITION AS IF THEY WERE A SINGLE CLASS AND
DISREGARDING ANY EQUITY RAISE IN CONNECTION WITH THE FINANCING OF SUCH
TRANSACTION; (B) ANY COMMON STOCK IS PURCHASED PURSUANT TO A TENDER OR EXCHANGE
OFFER OTHER THAN AN OFFER BY THE COMPANY; (C) THE DISSOLUTION OR LIQUIDATION OF
THE COMPANY OR THE CONSUMMATION OF ANY MERGER OR CONSOLIDATION OF THE COMPANY OR
ANY SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, IF THE
SHAREHOLDERS OF THE COMPANY AND UNITHOLDERS OF THE PARTNERSHIP TAKEN AS A WHOLE
AND CONSIDERED AS ONE CLASS IMMEDIATELY BEFORE SUCH TRANSACTION OWN, IMMEDIATELY
AFTER CONSUMMATION OF SUCH TRANSACTION, EQUITY SECURITIES AND PARTNERSHIP UNITS
POSSESSING LESS THAN FIFTY (50%) PERCENT OF THE SURVIVING OR ACQUIRING COMPANY
AND PARTNERSHIP TAKEN AS A WHOLE; OR (D) A TURNOVER, DURING ANY TWO (2) YEAR
PERIOD, OF THE MAJORITY OF THE MEMBERS OF THE BOARD, WITHOUT THE CONSENT OF THE
REMAINING MEMBERS OF THE BOARD AS TO THE APPOINTMENT OF THE NEW BOARD MEMBERS.

(b)           Notice of Termination. Any termination of Executive’s employment
by the Company or any such termination by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated. In the event of the termination of Executive’s
employment on account of death, written Notice of Termination shall be deemed to
have been provided on the date of death.

8


--------------------------------------------------------------------------------




6.                                         Compensation Upon Termination of
Employment By the Company for Cause or By Executive without Good Reason.

In the event the Company terminates Executive’s employment for Cause or
Executive terminates his employment without Good Reason, the Company shall pay
Executive any unpaid Annual Base Salary at the rate then in effect accrued
through and including the date of termination, Expense Reimbursement (as
hereinafter defined) and amounts payable under Company programs in accordance
with their terms (“Applicable Benefits”). In addition, in such event, Executive
shall be entitled (i) to receive any earned but unpaid incentive compensation or
bonuses and (ii) to exercise any options which have vested and are exercisable
in accordance with the terms of the applicable option grant agreement or plan,
and (iii) to retain and/or receive any Restricted Shares which have vested as of
the last day of the Company’s fiscal year coincident or immediately preceding
Executive’s termination of employment and the corresponding Tax Gross-Up Payment
(irrespective of whether the determination is made after Executive’s termination
of employment).

Except for any rights which Executive may have to unpaid salary amounts through
and including the date of termination (“Accrued Salary”), Expense Reimbursement,
Applicable Benefits, earned but unpaid incentive compensation or bonuses, vested
options, vested Restricted Shares and the corresponding Tax Gross-Up Payment,
the Company shall have no further obligations hereunder following such
termination. The aforesaid amounts shall be payable in full immediately upon
such termination.


7.                                      COMPENSATION UPON TERMINATION OF
EMPLOYMENT UPON DEATH OR DISABILITY.

In the event of termination of Executive’s employment as a result of either
Executive’s death or Disability, the Company shall pay to Executive, his estate
or his personal representative

9


--------------------------------------------------------------------------------




the aggregate of (i) a cash payment of one million dollars ($1,000,000) in full
immediately upon such termination (the “Fixed Amount”) and (ii) reimbursement of
expenses incurred prior to date of termination (“Expense Reimbursement”).
Executive (and Executive’s dependents) shall also receive continuation of health
coverage through the end of the Unexpired Employment Period on the same basis as
health coverage is provided by the Company for active employees and as may be
amended from time to time (“Medical Continuation”).

In addition, all (A) incentive compensation payments or programs of any nature
whether stock based or otherwise that are subject to a vesting schedule
including, without limitation, the Restricted Share Awards or any other
restricted stock, phantom stock, units and any loan forgiveness arrangements
granted to Executive (“Incentive Compensation”) shall immediately vest as of the
date of such termination (“Vested Incentive Compensation”), (B) options granted
to Executive shall immediately vest as of the date of such termination (the
“Vested Options”) and Executive shall be entitled at the option of Executive,
his estate or his personal representative, within one (1) year of the date of
such termination, to exercise the Vested Options and/or other options which have
vested (including, without limitation, all other options which have previously
vested in accordance with any applicable option grant agreement or plan) (the
“Total Vested Options”) and are exercisable in accordance with the terms of the
applicable option grant agreement or plan and/or any other methods or procedures
for exercise applicable to optionees or to require the Company (upon written
notice delivered within one hundred eighty (180) days following the date of
Executive’s termination) to repurchase all or any portion of Executive’s vested
options to purchase shares of Common Stock at a price equal to the difference
between the Repurchase Fair Market Value (as hereinafter defined) of the shares
of Common Stock for which the options to be repurchased are exercisable and the
exercise price of

10


--------------------------------------------------------------------------------




such options as of the date of Executive’s termination of employment (the
“Vested Option Exercise Election”), and (C) the Tax Gross-Up
Payment(s) applicable to the Restricted Share Awards shall vest and be paid to
Executive at such time as provided in sub-paragraph 4(c) above (the “Vested Tax
Gross-Up Payments”). In the event of a conflict between any Incentive
Compensation grant agreement or program or any option grant agreement or plan
and this Agreement, the terms of this Agreement shall control.

Except for any rights which Executive or Executive’s estate in the event of
Executive’s death may have to all of the above including the Fixed Amount,
Vested Incentive Compensation, Total Vested Options and the Vested Option
Exercise Election, the Vested Tax Gross-Up Payment, Accrued Salary, Accrued
Benefits, Expense Reimbursement and Medical Continuation (which, in the event of
Executive’s death, shall be provided to Executive’s dependents), the Company
shall have no further obligations hereunder following such termination.

For purposes of this Agreement, “Repurchase Fair Market Value” shall mean the
average of the closing price on the New York Stock Exchange (or such other
exchange on which the Common Stock is primarily traded) of the Common Stock on
each of the trading days within the thirty (30) days immediately preceding the
date of termination of Executive’s employment.


8.                                      COMPENSATION UPON TERMINATION OF
EMPLOYMENT BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON.

In the event the Company terminates Executive’s employment for any reason other
than Cause or Executive terminates his employment for Good Reason, the Company
shall pay to Executive and Executive shall be entitled to receive the aggregate
of (i) the Fixed Amount and (ii) Vested Incentive Compensation, Total Vested
Options and the Vested Option Exercise Election, the Vested Tax Gross-Up
Payment, Expense Reimbursement and Medical

11


--------------------------------------------------------------------------------




Continuation. In the event of a conflict between any incentive Compensation
grant agreement or program or any option grant agreement or plan and this
Agreement, the terms of this Agreement shall control. Executive understands that
any options exercised more than ninety (90) days following the date of his
termination of employment which were granted as incentive stock options shall
automatically be converted into non-qualified options.

Except for any rights which Executive may have to the Fixed Amount, Vested
Incentive Compensation, Total Vested Options and the Vested Option Exercise
Election, the Vested Tax Gross-Up Payment, Accrued Salary, Accrued Benefits,
Expense Reimbursement and Medical Continuation, the Company shall have no
further obligations hereunder following such termination. The parties both agree
that the agreement to make these payments was consideration and an inducement to
obtain Executive’s consent to enter into this Agreement. The payments are not a
penalty and neither party will claim them to be a penalty. Rather, the payments
represent a fair approximation of reasonable amounts due to Executive for the
Employment Period.


9.                                      CHANGE IN CONTROL.

(a)           Options. Any Incentive Compensation and options granted to
Executive that have not vested as of the date of a Change in Control shall
immediately vest upon the date of the Change in Control. Neither the occurrence
of a Change in Control, nor the vesting in any options as a result thereof shall
require Executive to exercise any options. In the event of a conflict between
any Incentive Compensation grant agreement or program or any option grant
agreement or plan and this Agreement, the terms of this Agreement shall control.

(b)           Excise Tax Gross Up. If it is determined by an independent
accountant mutually acceptable to the Company and Executive that as a result of
any payment in the nature of compensation made by the Company to (or for the
benefit of) Executive pursuant to this

12


--------------------------------------------------------------------------------




Agreement or otherwise, an excise tax may be imposed on Executive pursuant to
Section 4999 of the Internal Revenue Code (or any successor provisions), the
Company shall pay Executive in cash an amount equal to X determined under the
following formula: (the “Excise Tax Gross Up”):

E x P

X = __________________________________

         1-[(FI x (1-SLI)) + SLI + E + M]

 

where

 

 

 

 

 

 

E

 

=

 

the rate at which the excise tax is assessed under Section 4999 of the Code (or
any successor provisions);

 

 

P

 

=

 

the amount with respect to which such excise tax is assessed, determined without
regard to the Excise Tax Gross Up;

 

 

FI

 

=

 

the highest effective marginal rate of income tax applicable to Executive under
the Code for the taxable year in question (taking into account any phase-out or
loss of deductions, personal exemptions or other similar adjustments);

 

 

SLI

 

=

 

the sum of the highest effective marginal rates of income tax applicable to
Executive under all applicable state and local laws for the taxable year in
question (taking into account any phase-out or loss of deductions, personal
exemptions and other similar adjustments); and

 

 

M

 

=

 

the highest marginal rate of Medicare tax applicable to Executive under the Code
for the taxable year in question.

 

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) Executive under the terms of this Agreement or otherwise and
on which an excise tax under Section 4999 of the Code (or any successor
provisions) may be assessed, the payment determined under this sub-paragraph
9(c) shall be paid to Executive at the time of the Change in Control but prior
to the consummation of the transaction with any successor. It is the intention
of the parties that the Company provide Executive with a full tax Gross-Up under
the provisions

13


--------------------------------------------------------------------------------




of this sub-paragraph, so that on a net after-tax basis, the result to Executive
shall be the same as if the excise tax under Section 4999 of the Code (or any
successor provisions) had not been imposed. The Excise Tax Gross Up may be
adjusted if alternative minimum tax rules are applicable to Executive.


10.                               MITIGATION / EFFECT ON EMPLOYEE BENEFIT PLANS
AND PROGRAMS.

(a)           Mitigation. Executive shall not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise, and there
shall be no offset against amounts due Executive under this Agreement on account
of subsequent employment. Amounts owed to Executive under this Agreement shall
not be offset by any claims the Company may have against Executive and such
payment shall not be affected by any other circumstances, including, without
limitation, any counterclaim, recoupment, defense, or other right which the
Company may have against Executive or others.

(b)           Effect on Employee Benefit Programs. The termination of
Executive’s employment hereunder, whether by the Company or Executive, shall
have no effect on the rights and obligations of the parties hereto under the
Company’s (i) welfare benefit plans including, without limitation, Medical
Continuation as provided for herein and, health coverage thereafter but only to
the extent required by law, and on the same basis applicable to other employees
and (ii) 401(k) Plan but only to the extent required by law and pursuant to the
terms of the 401(k) Plan.


11.                               CONFIDENTIAL INFORMATION.

(a)           Executive understands and acknowledges that during his employment
with the Company, he will be exposed to Confidential Information (as defined
below), all of which is proprietary and which will rightfully belong to the
Company. Executive shall hold in a fiduciary

14


--------------------------------------------------------------------------------




capacity for the benefit of the Company such Confidential Information obtained
by Executive during his employment with the Company and shall not, directly or
indirectly, at any time, either during or after his employment with the Company,
without the Company’s prior written consent, use any of such Confidential
Information or disclose any of such Confidential Information to any individual
or entity other than the Company or its employees, attorneys, accountants,
financial advisors, consultants, or investment bankers except as required in the
performance of his duties for the Company or as otherwise required by law.
Executive shall take all reasonable steps to safeguard such Confidential
Information and to protect such Confidential Information against disclosure,
misuse, loss or theft.

(b)           The term “Confidential Information” shall mean any information not
generally known in the relevant trade or industry or otherwise not generally
available to the public, which was obtained from the Company or its predecessors
or which was learned, discovered, developed, conceived, originated or prepared
during or as a result of the performance of any services by Executive on behalf
of the Company or its predecessors, but shall not include information in the
public domain through no wrongdoing of Executive or information given to
Executive by a third party under no duty of confidentiality to the Company. For
purposes of this Paragraph 11, the Company shall be deemed to include any entity
which is controlled, directly or indirectly, by the Company and any entity of
which a majority of the economic interest is owned, directly or indirectly, by
the Company.

15


--------------------------------------------------------------------------------




12.          Return of Documents.

Except for such items which are of a personal nature to Executive (e.g., daily
business planner), all writings, records, and other documents and things
containing any Confidential Information shall be the exclusive property of the
Company, shall not be copied, summarized,  extracted from, or removed from the
premises of the Company, except in pursuit of the business of the Company and at
the direction of the Company, and shall be delivered to the Company, without
retaining any copies, upon the termination of Executive’s employment or at any
time as requested by the Company.


13.                               NONCOMPETE.

Executive agrees that:

(a)          During the Employment Period and, in the event (i) the Company
terminates Executive’s employment for Cause, or (ii) Executive terminates his
employment without Good Reason, for a one (1) year period thereafter, Executive
shall not, directly or indirectly, within the continental United States, engage
in, or own, invest in, manage or control any venture or enterprise primarily
engaged in any office-service, flex, or office property development, acquisition
or management activities without regard to whether or not such activities
compete with the Company. Nothing herein shall prohibit Executive from being a
passive owner of not more than five percent (5%) of the outstanding stock of any
class of securities of a corporation or other entity engaged in such business
which is publicly traded, so long as he has no active participation in the
business of such corporation or other entity. Moreover, the foregoing
limitations shall not be deemed to restrict or otherwise limit Executive from
conducting real estate development, acquisition or management activities with
respect to, or additional investment in, the Excluded Properties, if any,
provided that during the Employment

16


--------------------------------------------------------------------------------




Period the performance of such activities does not prevent Executive from
devoting substantially all of his business time to the Company.

(b)          If, at the time of enforcement of this Paragraph 13, a court shall
hold that the duration, scope, area or other restrictions stated herein are
unreasonable, the parties agree that reasonable maximum duration, scope, area or
other restrictions may be substituted by such court for the stated duration,
scope, area or other restrictions and upon substitution by such court, this
Agreement shall be automatically modified without further action by the parties
hereto.

(c)          For purposes of this Paragraph 13, the Company shall be deemed to
include any entity which is controlled, directly or indirectly, by the Company
and any entity of which a majority of the economic interest is owned, directly
or indirectly, by the Company.


14.                               REMEDIES.

The parties hereto agree that the Company would suffer irreparable harm from a
breach by Executive of any of the covenants or agreements contained in
Paragraphs 11, 12 or 13 of this Agreement. Therefore, in the event of the actual
or threatened breach by Executive of any of the provisions of Paragraphs 11, 12
or 13 of this Agreement, the Company may, in addition and supplementary to other
rights and remedies existing in its favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violation of the provisions thereof.


15.                               INDEMNIFICATION/LEGAL FEES.

(a)           Indemnification. In the event the Executive is made party or
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of
Executive’s employment with or serving as an officer or director of the Company,
whether or not the basis of such Proceeding is alleged action

17


--------------------------------------------------------------------------------




in an official capacity, the Company shall indemnify, hold harmless and defend
Executive to the fullest extent authorized by Maryland law, as the same exists
and may hereafter be amended, against any and all claims, demands, suits,
judgments, assessments and settlements including all expenses incurred or
suffered by Executive in connection therewith (including, without limitation,
all legal fees incurred using counsel reasonably acceptable to Executive) and
such indemnification shall continue as to Executive even after Executive is no
longer employed by the Company and shall inure to the benefit of his heirs,
executors, and administrators. Expenses incurred by Executive in connection with
any Proceeding shall be paid by the Company in advance upon request of Executive
that the Company pay such expenses; but, only in the event that Executive shall
have delivered in writing to the Company an undertaking to reimburse the Company
for expenses with respect to which Executive is not entitled to indemnification.
The provisions of this Paragraph shall remain in effect after this Agreement is
terminated irrespective of the reasons for termination. The indemnification
provisions of this Paragraph shall not supersede or reduce any indemnification
provided to Executive under any separate agreement, or the by-laws of the
Company since it is intended that this Agreement shall expand and extend the
Executive’s rights to receive indemnity.

(b)           Legal Fees. If any contest or dispute shall arise between the
Company and Executive regarding or as a result of any provision of this
Agreement, the Company shall reimburse Executive for all legal fees and expenses
reasonably incurred by Executive in connection with such contest or dispute, but
only if Executive is successful in respect of substantially all of Executive’s
claims pursued or defended in connection with such contest or dispute. Such
reimbursement shall be made as soon as practicable following the resolution of
such contest or dispute (whether or not appealed).

18


--------------------------------------------------------------------------------




16.          Successors and Assigns.

(a)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such agreement prior to the effectiveness of
such succession shall be a breach of this Agreement and shall entitle Executive
to compensation from the Company in the same amount and on the same terms as he
would be entitled to hereunder if Executive terminated his employment hereunder
for Good Reason except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the date of
termination. In the event of such a breach of this Agreement, the Notice of
Termination shall specify such date as the date of termination. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to all or substantially all of its business and/or its assets as
aforesaid which executes and delivers the agreement provided for in this
Paragraph 16 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. Any cash payments owed to Executive pursuant
to this Paragraph 16 shall be paid to Executive in a single sum without discount
for early payment immediately prior to the consummation of the transaction with
such successor.

(b)          This Agreement and all rights of Executive hereunder may be
transferred only by will or the laws of descent and distribution. Upon
Executive’s death, this Agreement and all rights of Executive hereunder shall
inure to the benefit of and be enforceable by Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such

19


--------------------------------------------------------------------------------




person succeeds to Executive’s interests under this Agreement. Executive shall
be entitled to select and change a beneficiary or beneficiaries to receive any
benefit or compensation payable hereunder following Executive’s death by giving
the Company written notice thereof. If Executive should die following the date
of termination while any amounts would still be payable to him hereunder if he
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to such person or persons
so appointed in writing by Executive, including, without limitation, under any
applicable plan, or otherwise to his legal representatives or estate.


17.                               TIMING OF AND NO DUPLICATION OF PAYMENTS.

All payments payable to Executive pursuant to this Agreement shall be paid as
soon as practicable after such amounts have become fully vested and
determinable. In addition, Executive shall not be entitled to receive duplicate
payments under any of the provisions of this Agreement.


18.                               MODIFICATION OR WAIVER.

No amendment, modification, waiver, termination or cancellation of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the party against whom enforcement of such amendment,
modification, waiver, termination or cancellation is sought. No course of
dealing between or among the parties to this Agreement shall be deemed to affect
or to modify, amend or discharge any provision or term of this Agreement. No
delay on the part of the Company or Executive in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by the Company or Executive of any such right or remedy
shall preclude other or further exercise thereof. A waiver of right or

20


--------------------------------------------------------------------------------




remedy on any one occasion shall not be construed as a bar to or waiver of any
such right or remedy on any other occasion.

The respective rights and obligations of the parties hereunder shall survive the
Executive’s termination of employment and termination of this Agreement to the
extent necessary for the intended preservation of such rights and obligations.


19.                               NOTICES.

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or delivered by a recognized delivery service or mailed, postage prepaid, by
express, certified or registered mail, return receipt requested, and addressed
to the Chief Executive Officer of the Company or Executive, as applicable, at
the address set forth above (or to such other address as shall have been
previously provided in accordance with this Paragraph 19).


20.                               GOVERNING LAW.

This Agreement will be governed by and construed in accordance with the laws of
the State of New Jersey except as to Paragraph 15(a), without regard to
principles of conflicts of laws thereunder.

21


--------------------------------------------------------------------------------




21.          Severability.

Whenever possible, each provision and term of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision or term of this Agreement shall be held to be prohibited by
or invalid under such applicable law, then, subject to the provisions of
Paragraph 13(b) above, such provision or term shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating or affecting in
any manner whatsoever the remainder of such provisions or term or the remaining
provisions or terms of this Agreement.


22.                               LEGAL REPRESENTATION.

Each of the Company and Executive have been represented by counsel with respect
to this Agreement.


23.                               COUNTERPARTS.

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and both of which taken together shall constitute one and the
same agreement.


24.                               HEADINGS.

The headings of the Paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute a part hereof and shall not affect
the construction or interpretation of this Agreement.


25.                               ENTIRE AGREEMENT.

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all other prior agreements and
undertakings, both written and oral, among the parties with respect to the
subject matter hereof.

22


--------------------------------------------------------------------------------




26.          Survival of Agreements.

The covenants made in Paragraphs 5 through 15 and 21 each shall survive the
termination of this Agreement.

*              *              *              *

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

MACK-CALI REALTY CORPORATION

 

 

 

By: /s/

Mitchell E. Hersh

 

 

Mitchell E. Hersh

 

 

President and Chief Executive Officer

 

 

 

 

 

/s/ Mark Yeager

 

 

Mark Yeager

 

23


--------------------------------------------------------------------------------